               Case 18-19441-EPK         Doc 957     Filed 07/29/19     Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                 Case No. 18-19441

      Debtor.                                        Chapter 11
____________________________________/

    APPLICATION TO EMPLOY GREGG H. GLICKSTEIN AND THE LAW FIRM
       OF GREGG H. GLICKSTEIN, P.A. AS SPECIAL NEW HAVEN CLAIM
           LITIGATION COUNSEL TO THE DEBTOR PURSUANT TO
           SECTIONS 327(A) AND 328 OF THE BANKRUPTCY CODE

         160 Royal Palm, LLC (the “Debtor”), pursuant to 11 U.S.C. §§ 327(a) and 328, requests

entry of an order authorizing the employment of Gregg H. Glickstein (“Mr. Glickstein”) and Gregg

H. Glickstein, P.A. (“P.A.”, and with Mr. Glickstein, the “Glickstein Firm”) as the Debtor’s special

New Haven Claim litigation counsel. In support, the Debtor respectfully states as follows:

         1.     On August 2, 2018 the Debtor filed a voluntary petition for relief under chapter 11

of the United States Bankruptcy Code, 11 U.S.C. §§ 1101 et seq.

         2.     The Debtor is managing its assets as a debtor in possession pursuant to §§ 1107(a)

of 1108 of the Code. No trustee, examiner, or statutory committee has been appointed in the case.

         3.     The Debtor is a Florida limited liability company---currently managed by its former

receiver Cary Glickstein---which, until recently, owned prime real property consisting of a

partially-constructed hotel/condominium located at 160 Royal Palm Way, Palm Beach, Florida

(the “Real Property”).

         4.     Prior to the filing of the Bankruptcy Case, the Real Property, and subsequently the

Debtor, were subject to a state court receivership with Cary Glickstein serving as Receiver, and

with the Glickstein Firm employed by the Receiver pursuant to an order of the state court. The




{2234/000/00474614}
               Case 18-19441-EPK          Doc 957      Filed 07/29/19      Page 2 of 9



Receiver’s prepetition state court work, aided by the Glickstein Firm, is recounted in detail at ECF

No. 37.

          5.   The Glickstein Firm is already employed by the Debtor, pursuant to 11 U.S.C. §

327(a), under an hourly-fee arrangement, as the Debtor’s special counsel assisting the estate “in

the transition from the state court receivership, to further the successful disposition of the Real

Property, and to assist in the resolution and litigation of claims against the Debtor and the Real

Property.” ECF Nos. 81 and 137.

          6.   Philip J. Landau and the law firm of Shraiberg, Landau & Page, P.A. (collectively,

“SLP”) are currently employed as the Debtor’s general bankruptcy counsel, ECF Nos. 20 and 55,

as well as the Debtor’s special litigation counsel as to: (a) the adjudication of the validity, priority

and extent of liens upon estate assets; (b) the investigation and prosecution of certain avoidance

claims; and (c) other litigation claims. ECF Nos. 77 and 136. As to its employment as special

counsel, SLP is employed on a contingency fee basis, pursuant to 11 U.S.C. § 328, wherein SLP

will receive 35% of any asset recovered or economic benefit received by the estate, which includes

the reduction of secured debts, with such fee increasing to 40% in the event of any appeal, with

the Debtor to remain responsible for payment of all of SLP’s out-of-pocket costs and expenses (the

“SLP Contingency Fee Arrangement”).

          7.   Recently, the Debtor obtained relief from the automatic stay to return to state court

(the “State Court Litigation”)1, to prosecute a motion to set aside a final default judgment against

the Debtor obtained by New Haven Contracting South, Inc. (“New Haven”), which forms the basis

of the disputed fully-secured claim filed by New Haven in this bankruptcy case in the amount of




1
  The state court matter discussed herein is pending in Circuit Court of the Fifteenth Judicial Circuit
in and for Palm Beach County, Florida, Case No. 50-2015-CA-013244-XXXX-MB.

{2234/000/00474614}                                2
               Case 18-19441-EPK         Doc 957     Filed 07/29/19     Page 3 of 9



$3,387,855.55 [POC No. 72-1] (the “New Haven Claim”).2 On May 3, 2019, SLP, on behalf of

the Debtor, filed an Objection to the New Haven Claim (the “Claim Objection”). ECF No. 767.

         8.     On July 23, 2019, SLP, on behalf of the Debtor initiated an adversary proceeding

against New Haven and several affiliates (the “New Haven Adversary Proceeding”) in which the

Debtor seeks to avoid and recover at least $13,000,000 in fraudulent transfers pursuant to New

Haven and its affiliates pursuant to 11 U.S.C. §§ 544(b) and 550 and applicable non-bankruptcy

law. If the Debtor is successful in such adversary proceeding, then pursuant to 11 U.S.C. § 502(d),

the New Haven Claim would be disallowed unless the adversary proceeding judgment was

satisfied.

         9.     If the Debtor is successful in disallowing, reducing or rendering unsecured the New

Haven Claim, whether via the New Haven Adversary Proceeding or the New Haven Claim

Objection,SLP would be entitled to seek a contingency fee under the SLP Contingency Fee

Arrangement. Likewise, to the extent the Debtor recovers on a judgment rendered in the New

Haven Adversary Proceeding, SLP would be entitled to seek a contingency fee under the SLP

Contingency Fee Arrangement.

         10.    Due to its pre-bankruptcy experience and familiarity with the Debtor, the Glickstein

Firm has been instrumental in advising the Debtor and SLP regarding the basis of the objection to

the New Haven Claim, the efforts to set aside New Haven’s final default judgment in the State

Court, and with regard to the New Haven Adversary Proceeding. On July 18, 2019,the Glickstein

Firm, on behalf of the Debtor, filed a motion to reopen the State Court Litigation in order to

prosecute the long-pending motion to set aside the New Haven final default judgment.




2
    The New Haven Claim has been transferred to KK-PB Financial, LLC. ECF No. 671.

{2234/000/00474614}                              3
                Case 18-19441-EPK              Doc 957       Filed 07/29/19        Page 4 of 9



        11.      Given its expertise and experience, the Debtor believes that it is in the best interest

of the estate for the Glickstein Firm to be the Debtor’s primary counsel responsible for handling

the State Court Litigation.

        12.      Further, rather than continuing to have the Glickstein Firm perform such work

under its hourly-fee arrangement, the Debtor believes it would be in the best interest of the estate

to instead compensate both SLP and the Glickstein Firm, on a going-forward basis, under the SLP

Contingency Fee Arrangement as to the New Haven Claim. On the New Haven Claim only, SLP

and the Glickstein Firm would equally split any gross contingency fee awarded on account of any

recovery or secured claim avoidance or reduction, whether it occur in or on account of the State

Court Litigation, the New Haven Claim Objection or the New Haven Adversary Proceeding.

        13.      Pursuant to 11 U.S.C. § 328, the Debtor seeks to employ the Glickstein Firm on a

going-forward contingency fee basis, to investigate and prosecute any and all state court actions

relating to the Debtor’s efforts to disallow, reduce, or render unsecured the New Haven Claim,

with the Glickstein Firm to be compensated, from the gross award proceeds, 50% of whatever

contingency fee is otherwise awardable to SLP under the SLP Contingency Fee Arrangement with

regard to disallowance or reduction of the New Haven Claim and/or recoveries in the New Haven

Adversary Proceeding, the New Haven Claim Objection or the State Court Litigation. The

Debtor’s bankruptcy estate will also be responsible for the payment of all out-of-pocket costs and

expenses incurred in connection with the Glickstein Firm’s efforts relating to the foregoing.3




3
 For avoidance of any doubt, SLP would still be entitled to receive the remaining 50% of any contingency fee awarded
on account of the State Court litigation, the New Haven Claim Objection or the New Haven Adversary Proceeding.

{2234/000/00474614}                                      4
Case 18-19441-EPK   Doc 957   Filed 07/29/19   Page 5 of 9
              Case 18-19441-EPK         Doc 957      Filed 07/29/19   Page 6 of 9



                               ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Notice of Electronic Filing on July 29, 2019.


                                           Respectfully Submitted,

                                           SHRAIBERG, LANDAU & PAGE, P.A.
                                           Counsel for the Debtor
                                           2385 NW Executive Center Drive, #300
                                           Boca Raton, Florida 33431
                                           Telephone: 561-443-0800
                                           Facsimile: 561-998-0047
                                           plandau@slp.law
                                           ependergraft@slp.law

                                            By: /s/ Philip J. Landau
                                                  Philip J. Landau
                                                  Florida Bar No. 504017
                                                  Eric Pendergraft
                                                  Florida Bar No. 91927




{2234/000/00474614}                              6
              Case 18-19441-EPK   Doc 957   Filed 07/29/19   Page 7 of 9




                              Exhibit A




{2234/000/00474614}                     7
Case 18-19441-EPK   Doc 957   Filed 07/29/19   Page 8 of 9
Case 18-19441-EPK   Doc 957   Filed 07/29/19   Page 9 of 9
